DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Final Office Action is in response to remarks and amendment filed on 04/15/2022.
Amended claims 1 and 17, and the newly added claims 21-22, filed on 04/15/2022, are being considered on the merits.
Claims 1-3, 6 and 8-22 remain pending in the application.  

This action is in response to remarks and amendments submitted on 04/15/2022. In response to the last Office Action: 
Claims 1 and 17 have been amended.
Claims 21-22 have been newly added.
Claim 7 has been cancelled.
	
Response to Arguments
The applicant’s remarks and/or arguments, filed on 04/15/2022 have been fully considered. 
The examiner is entitled to give claim limitations their broadest reasonable interpretation in light of the specification. See MPEP 2111 [R-1] Interpretation of Claims-Broadest Reasonable Interpretation. The applicant always has the opportunity to amend the claims during prosecution, and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 162 USPQ 541,550-51 (CCPA 1969).

Applicant's arguments in the applicant’s remarks regarding claims 8 and 18, filed on 04/15/2022, and found on pages 10-11, have been fully considered but they are not persuasive. 
Applicant stated:  “The Office action (page 18) alleges "DDL statement .. . BENDEL Figs. 2-4, Para. [0009], lines (1-5): a method". A method is not a DDL statement. Bendel is mischaracterized..”
Examiner respectfully disagrees.  The Examiner asserts that the aforementioned amended claims limitations as drafted and given the broadest reasonable interpretation, are disclosed by the arts of Bendel.  In particular, Bendel discloses in Fig. 1/Fig. 2, Para. [0023]: “…, an external routine 150 can be registered in a catalog 112, which is also stored in the data store 110 and maintained by the DBMS 200. …, the external routine 150 is defined by a data definition language (DDL) statement, which is typically used to register the external routine 150 in the catalog 112. …, the routine can be loaded into the database using other statements that include functions or procedures that read the external program and convert it into database values. For simplicity of the presentation we treat these statements as DDL statements as well.”, the examiner notes Bendel indeed refers to a DDL statement that registers functions, stored procedures or external functions to a database.

Applicant's arguments in the applicant’s remarks regarding claim 15, filed on 04/15/2022, and found on pages 11-12, have been fully considered but they are not persuasive. 
Applicant stated:  “The Office action (pages 16-17) alleges "YOUNG ... Fig. 2A a native procedure call with no returned output". Here "no returned output" does not mean that an output argument received a returned result.” …, “Second, line 107 says "args = ... get('Parameters')". The "return Value" is never inserted into "args". Thus, "return Value" is not an output argument. Young is mischaracterized.”
Examiner respectfully disagrees.  The Examiner asserts that the aforementioned amended claims limitations as drafted and given the broadest reasonable interpretation, are disclosed by the prior art to Young.  In particular, Young discloses  in Para. [0002]: “Procedures are invokable (also referred to as callable). A procedure being invoked may take a number of parameters (also referred to as arguments) from a caller as input and return one or more results back to the caller as output. Inputs and outputs are optional.”); and in Fig. 2A, Para. [0018]: “FIG. 2A is a call invocation diagram illustrating an SVM and a virtual procedure that are implemented in a language that supports procedures. The SVM is implemented as a native procedure svmFunction ( ) 208. The virtual procedure 206 has a Procedure ID "PlaceOrder". To invoke the virtual procedure 206, a caller creates a request and submits the request to the SVM 208 by using a calling statement 202. The request, which is in form of arguments in the calling statement 202, specifies "PlaceOrder" as a reference to the virtual procedure 206. The SVM 208 processes the received request by interpreting the request, identifying the virtual procedure 206 as the target, and invoking the native procedure functionA ( ) 204 that is known by the SVM 208 as associated with the virtual procedure 206.”, the examiner notes that the reference illustrates in Fig. 2A a native procedure call with no returned output.

Applicant's arguments in the applicant’s remarks regarding claims 7, filed on 04/15/2022, and found on pages 8-9, have been fully considered but they are not persuasive. 
Applicant stated:  “On April 7, 2022 examiners Zuheir Mheir and Pierre Vital were interviewed by
applicants' representative Brian Miller. It was agreed that Bendel seems to be mischaracterized
for Claim 7.”
Examiner respectfully disagrees.  The Examiner asserts that the aforementioned claim limitations as drafted and given the broadest reasonable interpretation, are disclosed by the prior art to Bendel.  In particular, the cited claim language is a Markush claim which recite: “at least one selected from the group consisting of: a Futamura projection, just in time compilation (JIT) of less than a whole subroutine, and generation of speculative code that has one or more deoptimization points”.  The examiner during the interview mentioned that JIT is not what was recited in the last office action, rather the optimized code element of the claim.  In particular, Bendel discloses in Fig. 2, Para. [0027]: “…, the DBMS 200 can include one or more compilation modules 212. Each compilation module 212 is associated with a program language and is configured to compile program code in the associated program language into executable, i.e., optimized, code.”; and Para. [0037]: “…, if the language environment corresponds to an external compilation module 213, the routine manager 210 refers to the mapping to locate the external compilation module 213 in the file system 16. Once compiled, the optimized code corresponding to the routine body 154 is stored in the routine table 160 as a BLOB along with the routine ID 152 (step 412).”,  the examiner notes the reference discloses that the routine manager (210), compiles the external routine, i.e. guest language, and once compiled, the optimized code corresponding to the routine body (154) is stored in the routine table, to that of the invocation of the guest programing language involves the generation of speculative code.

Applicant’s remarks regarding claim 8, found on page 9-10, and filed on 04/15/2022, states the following: “Independent Claim 8 recites "DDL statement to register the particular subroutine comprises a designation of a user account to switch to during later invocation of the particular subroutine" that Bendel lacks"…, “Bendel lacks switching."
The aforementioned applicant’s remarks have been fully considered and are persuasive.  Therefore, the rejection 35 USC 102 regarding the recited limitation “… a designation of a user account to switch to”, has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of a newly found prior art: (US 2018/0336347 A1) issued to Bendel et al., hereinafter as “BENDEL-6347”, in addition to the previously cited prior art of Bendel.  BENDEL-6347discloses a method for secure invocation of stored procedures in database management systems.
Further details are provided in the below set forth 35 USC § 103  rejections.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication (US 2008/0270455 A1) issued to Bendel et al. (hereinafter as “BENDEL”), and in view of US Patent Application Publication (US 2020/0210157 A1) issued to Munaganuru (hereinafter as “MUNAGANURU”).
Regarding claim 1 (Currently Amended), BENDEL teaches a method comprising: 
executing a data definition language (DDL) statement, wherein: said executing the DDL statement causes copying or uploading, into a database management system (DBMS), one or more files that provide an implementation of a guest programing language (BENDEL Para. [0009]: “…, a method for managing an external routine in a computer implemented database management system includes creating a first table for storing external routines in a data store coupled to the database management system, and storing an external routine in the first table so that the database management system is allowed to automatically manage any modification related to the external routine and to control access to the external routine ...”; and
Fig. 1, Para. [0023]: “…, an external routine 150 can be registered in a catalog 112, which is also stored in the data store 110 and maintained by the DBMS 200. …, the external routine 150 is defined by a data definition language (DDL) statement, which is typically used to register the external routine 150 in the catalog 112. In another embodiment, the routine can be loaded into the database using other statements that include functions or procedures that read the external program and convert it into database values. For simplicity of the presentation we treat these statements as DDL statements as well.”; and 
Fig. 4/Fig. 5, Para. [0033]: “…, FIG. 4 is a flowchart illustrating a process for storing an external routine 150 in a DBMS 200 according to a version of the present invention, and FIG. 5 is a flowchart illustrating a process for invoking an external routine 150 in the DBMS 200 according to a version of the present invention. Referring first to FIG. 2 and FIG. 4, the storage process starts by configuring the DBMS 200 (step 400). The configuration process includes creating the routine table 160 and, optionally, the support table 170, and defining the mapping between program languages and external compilation modules 213 and external execution engines 215.”,
the examiner notes the DBMS system stores an external routine, i.e. a guest programming language, see Fig. 3 and item 160, to that of inserting (copying or uploading) an implementation of a guest programing language), and 
executing a data manipulation language (DML) statement, including performing: an invocation of the guest programing language in the DBMS[[;]] (BENDEL Fig. 2/Fig. 5, Para. [0042], lines (1-5): “The routine manager 210 then determines the language environment in which the routine body 154 is implemented and invokes either an execution engine 214 within the DBMS 200 or an external execution engine 215 corresponding to the language environment (step 506).”,
the examiner notes that the system determines the language environment and invokes an execution engine, see Fig. 5/item 506, to that of executing a data manipulation language statement that invokes the guest programing language) , and 
at least one selected from the group consisting of: a Futamura projection, just in time compilation (JIT) of less than a whole subroutine, and generation of speculative code that has one or more deoptimization points (BENDEL Fig. 2, Para. [0027]: “…, the DBMS 200 can include one or more compilation modules 212. Each compilation module 212 is associated with a program language and is configured to compile program code in the associated program language into executable, i.e., optimized, code.”; and
Para. [0037], lines (11-17): “…, if the language environment corresponds to an external compilation module 213, the routine manager 210 refers to the mapping to locate the external compilation module 213 in the file system 16. Once compiled, the optimized code corresponding to the routine body 154 is stored in the routine table 160 as a BLOB along with the routine ID 152 (step 412).”, 
the examiner notes the reference discloses that the routine manager (210), compiles the external routine, i.e. guest language, and once compiled, the optimized code corresponding to the routine body (154) is stored in the routine table, to that of the invocation of the guest programing language involves the generation of speculative code).

However, BENDEL does not explicitly teach the one or more files contain at least one selected from a group consisting of a parser for the guest programing language and a grammar for the guest programing language.
But MUNAGANURU teaches the one or more files contain at least one selected from a group consisting of a parser for the guest programing language and a grammar for the guest programing language (MUNAGANURU Abstract: “An electronic dictionary file is retrieved in response to the accessing of the computer code. The electronic dictionary file contains definitions for a plurality of commands or terms associated with the one or more lines of computer code. Based on the definitions contained in the electronic dictionary file, the one or more lines of computer code are parsed. An output is generated based on the parsing of the computer code”; and
Fig. 1, Para. [0029]: “…, the payment provider server 170 may also include a computer application 200. The computer application 200 is configured to accept one or more lines of computer code, parse the computer code based on an electronic dictionary file, and generate an output that explains the intent or purpose for the computer code, and/or what the execution of the computer code is meant to achieve. …, the computer code may be a type of computer code for programming or operating an electronic database, such as SQL code. However, it is understood that the aspects of the present disclosure may apply to other types of computer code (e.g., C++, Java, Python, etc.) as well. … Furthermore, the computer application 200 may help computer programmers in interpreting computer code that is written in a language with which they are not familiar, or computer code written by others (or even themselves).”; and
Fig. 6, Para. [0074]: “The method 400 includes a step 420 to retrieve an electronic dictionary file in response to the step 410. The electronic dictionary file contains definitions for a plurality of commands or terms associated with the one or more lines of computer code. …, the retrieving the electronic dictionary file comprises retrieving a Hypertext Markup Language (HTML) file.”; and
Fig. 6, Para. [0075]: “The method 400 includes a step 430 to parse, based on the definitions contained in the electronic dictionary file, the one or more lines of computer code. …, the step 430 of parsing the computer code comprises electronically scanning the one or more lines of computer code for a predefined set of commands or terms and retrieving a definition for each of the commands or terms discovered in response to the parsing.”, 
the examiner notes that the electronic dictionary file contains definitions for a plurality of commands or terms associated with the one or more lines of computer code, to that of a file with a guest programing language, that are parsed according to the terms/commands, i.e. language  grammar).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of BENDEL (disclosing managing database external routines) to include the teachings of MUNAGANURU (disclosing a method for electronic dictionary of computer programming code) and arrive at a method to access a file that contain programming language of a particular grammar/syntax and parsing processor.  One of ordinary skill in the art would have been motivated to make this combination because by accessing a particular external language structure, wherein this access involves processing the definitions of commands or terms associated with the one or more lines of computer code, and based on the definitions contained in the electronic dictionary file, the result output is generated based on the parsing of the computer code and the output contains information explaining the one or more lines of computer code or an intended result of an execution thereof, thereby enabling the system accessing this code to effectively manage the target operation and user required processing logic, as recognized by (MUNAGANURU, Abstract, Para. [0009]-[0012]). In addition, the references of BENDEL and MUNAGANURU teach features that are directed to analogous art and they are directed to the same field of endeavor of processing external procedural routines.

Regarding claim 2 (Previously Presented), the combination of BENDEL and MUNAGANURU teach the limitations of Claim 1.  BENDEL teaches further comprising 
binding, in a database dictionary of the DBMS, a name of the guest programing language to said implementation of the guest programing language (BENDEL Fig. 3, Para. [0025], lines (2-10): “The routine table 160 includes a routine ID column 302 and a routine body column 304. The routine ID column 302 stores each external routine's 150 identifier 152, which can be the external routine's name or some other item associated uniquely with the external routine 150. The identifier 152 for the external routine 150 stored in the routine ID column 302 is preferably the same routine identifier 152 provided by the routine's DDL statement and stored in the catalog 112.”; and 
Fig. 2/Fig. 3, Para. [0036], lines (1-9): “…, the DBMS 200 receives the DDL statement defining the external routine 150 and its routine body 154 (step 406). …, the routine manager 210 can use the DDL statement to register the external routine 150, for example by creating an entry for the routine in the catalog 112 in the data store 110 (step 408). As stated above, the routine ID 152 is stored in the catalog 112 so that the catalog entry corresponding to the external routine 150 refers to an entry in the routine table 160”, 
the examiner notes that the reference illustrates in Fig. 2/item 112, a routine catalog, i.e. a dictionary, that includes the routine table 160, see Fig. 3, with mapping of external languages names, i.e. guest routine name binding implementation).  

Regarding claim 3 (Previously Presented), the combination of BENDEL and MUNAGANURU teach the limitations of Claim 1.  Further, BENDEL teaches wherein said invokes the guest programing language in the DBMS comprises invokes, as defined in a database dictionary of the ORA190559-US-NP-23Docket No.: 50277-5517 DBMS, at least one selected from the group consisting of: a stored procedure and a user defined function (UDF) (BENDEL Para. [0016], lines (1-4): “Embodiments of the present invention relate to managing external routines, such as stored procedures and user-defined functions, in a computer implemented database system.”; and
Fig. 2/Fig. 5, Para. [0042], lines (1-5): “The routine manager 210 then determines the language environment in which the routine body 154 is implemented and invokes either an execution engine 214 within the DBMS 200 or an external execution engine 215 corresponding to the language environment (step 506).  As noted above, if the language environment corresponds to an external execution engine 215, the routine manager 210 refers to the mapping to locate the external execution engine 215 in the file system 16. Once invoked, the execution engine 214, 215 dynamically loads the optimized code corresponding to the routine body 154 from the routine table 160 and executes the routine body 154 (step 508).”).

Regarding claim 6 (Previously Presented), the combination of BENDEL and MUNAGANURU teach the limitations of Claim 1.  Further, BENDEL teaches wherein: 
the method further comprises receiving the DDL statement from a remote client computer (BENDEL Fig.2,  Para. [0034], lines (3-10): “…, each client 11 includes an interface (not shown) that allows a user to register an external routine 150 with the DBMS 200. The interface allows the user to create the DDL statement for the external routine 150, and to transmit the routine body 154 associated with the external routine 150 to the DBMS 200. The database administrator can register an external routine 150 in a similar manner.”); 
said executing the DDL statement causes uploading said one or more files from the remote client computer to the DBMS (BENDEL Fig. 1/Fig. 3, Para. [0027], lines (4-9): “…, when an external routine 150 is registered with the DBMS 200 or read from a client system 11, the routine manager 210 can automatically invoke an appropriate compilation module 212, which compiles the routine body 154. The compiled routine body can then be stored in the routine table 160.”).  

Regarding claim 17 (Currently Amended), BENDEL teaches one or more non-transitory computer-readable media storing instructions that, when executed by one or more processors (BENDEL Fig. 2, Para. [0009], lines (1-8): “…, a method for managing an external routine in a computer implemented database management system includes creating a first table for storing external routines in a data store coupled to the database management system, and storing an external routine in the first table so that the database management system is allowed to automatically manage any modification related to the external routine”), cause: 
executing a data definition language (DDL) statement, wherein: said executing the DDL statement causes copying or uploading, into a database management system (DBMS), one or more files that provide an implementation of a guest programing language (BENDEL Para. [0009]: “…, a method for managing an external routine in a computer implemented database management system includes creating a first table for storing external routines in a data store coupled to the database management system, and storing an external routine in the first table so that the database management system is allowed to automatically manage any modification related to the external routine and to control access to the external routine ...”; and
Fig. 1, Para. [0023]: “…, an external routine 150 can be registered in a catalog 112, which is also stored in the data store 110 and maintained by the DBMS 200. In this embodiment, the external routine 150 is defined by a data definition language (DDL) statement, which is typically used to register the external routine 150 in the catalog 112. In another embodiment, the routine can be loaded into the database using other statements that include functions or procedures that read the external program and convert it into database values. For simplicity of the presentation we treat these statements as DDL statements as well.”; and 
Fig. 4/Fig. 5, Para. [0033]: “…, FIG. 4 is a flowchart illustrating a process for storing an external routine 150 in a DBMS 200 according to a version of the present invention, and FIG. 5 is a flowchart illustrating a process for invoking an external routine 150 in the DBMS 200 according to a version of the present invention. Referring first to FIG. 2 and FIG. 4, the storage process starts by configuring the DBMS 200 (step 400). The configuration process includes creating the routine table 160 and, optionally, the support table 170, and defining the mapping between program languages and external compilation modules 213 and external execution engines 215.”,
the examiner notes the DBMS system stores an external routine, i.e. a guest programming language, see Fig. 3 and item 160, to that of inserting (copying or uploading) an implementation of a guest programing language), and ORA190559-US-NP-26Docket No.: 50277-5517 
executing a data manipulation language (DML) statement, including performing: an invocation of the guest programing language in the DBMS[[;]] (BENDEL Fig. 2/Fig. 5, Para. [0042], lines (1-5): “The routine manager 210 then determines the language environment in which the routine body 154 is implemented and invokes either an execution engine 214 within the DBMS 200 or an external execution engine 215 corresponding to the language environment (step 506).”,
the examiner notes that the system determines the language environment and invokes an execution engine, see Fig. 5/item 506, to that of executing a data manipulation language statement that invokes the guest programing language) , and 
at least one selected from the group consisting of: a Futamura projection, just in time compilation (JIT) of less than a whole subroutine, and generation of speculative code that has one or more deoptimization points (BENDEL Fig. 2, Para. [0027]: “…, the DBMS 200 can include one or more compilation modules 212. Each compilation module 212 is associated with a program language and is configured to compile program code in the associated program language into executable, i.e., optimized, code.”; and
Para. [0037], lines (11-17): “…, if the language environment corresponds to an external compilation module 213, the routine manager 210 refers to the mapping to locate the external compilation module 213 in the file system 16. Once compiled, the optimized code corresponding to the routine body 154 is stored in the routine table 160 as a BLOB along with the routine ID 152 (step 412).”, 
the examiner notes the reference discloses that the routine manager (210), compiles the external routine, i.e. guest language, and once compiled, the optimized code corresponding to the routine body (154) is stored in the routine table, to that of the invocation of the guest programing language involves the generation of speculative code).

However, BENDEL does not explicitly teach the one or more files contain at least one selected from a group consisting of a parser for the guest programing language and a grammar for the guest programing language.
But MUNAGANURU teaches the one or more files contain at least one selected from a group consisting of a parser for the guest programing language and a grammar for the guest programing language (MUNAGANURU Abstract: “An electronic dictionary file is retrieved in response to the accessing of the computer code. The electronic dictionary file contains definitions for a plurality of commands or terms associated with the one or more lines of computer code. Based on the definitions contained in the electronic dictionary file, the one or more lines of computer code are parsed. An output is generated based on the parsing of the computer code”; and
Fig. 1, Para. [0029]: “…, the payment provider server 170 may also include a computer application 200. The computer application 200 is configured to accept one or more lines of computer code, parse the computer code based on an electronic dictionary file, and generate an output that explains the intent or purpose for the computer code, and/or what the execution of the computer code is meant to achieve. …, the computer code may be a type of computer code for programming or operating an electronic database, such as SQL code. However, it is understood that the aspects of the present disclosure may apply to other types of computer code (e.g., C++, Java, Python, etc.) as well. … Furthermore, the computer application 200 may help computer programmers in interpreting computer code that is written in a language with which they are not familiar, or computer code written by others (or even themselves).”; and
Fig. 6, Para. [0074]: “The method 400 includes a step 420 to retrieve an electronic dictionary file in response to the step 410. The electronic dictionary file contains definitions for a plurality of commands or terms associated with the one or more lines of computer code. …, the retrieving the electronic dictionary file comprises retrieving a Hypertext Markup Language (HTML) file.”; and
Fig. 6, Para. [0075]: “The method 400 includes a step 430 to parse, based on the definitions contained in the electronic dictionary file, the one or more lines of computer code. …, the step 430 of parsing the computer code comprises electronically scanning the one or more lines of computer code for a predefined set of commands or terms and retrieving a definition for each of the commands or terms discovered in response to the parsing.”, 
the examiner notes that the electronic dictionary file contains definitions for a plurality of commands or terms associated with the one or more lines of computer code, to that of a file with a guest programing language, that are parsed according to the terms/commands, i.e. language  grammar).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of BENDEL (disclosing managing database external routines) to include the teachings of MUNAGANURU (disclosing a method for electronic dictionary of computer programming code) and arrive at a method to access a file that contain programming language of a particular grammar/syntax and parsing processor.  One of ordinary skill in the art would have been motivated to make this combination because by accessing a particular external language structure, wherein this access involves processing the definitions of commands or terms associated with the one or more lines of computer code, and based on the definitions contained in the electronic dictionary file, the result output is generated based on the parsing of the computer code and the output contains information explaining the one or more lines of computer code or an intended result of an execution thereof, thereby enabling the system accessing this code to effectively manage the target operation and user required processing logic, as recognized by (MUNAGANURU, Abstract, Para. [0009]-[0012]). In addition, the references of BENDEL and MUNAGANURU teach features that are directed to analogous art and they are directed to the same field of endeavor of processing external procedural routines.

Claims 8-14, 16, 18-20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication (US 2008/0270455 A1) issued to Bendel et al. (hereinafter as “BENDEL”), and in view of US Patent Application Publication (US 2018/0336347 A1) issued to Bendel et al. (hereinafter as “BENDEL-6347”).
Regarding claim 8 (Previously Presented), BENDEL teaches a method comprising: 
executing a single data definition language (DDL) statement to define a plurality of subroutines for a guest programing language in a database management system (DBMS) (BENDEL Figs. 2-4, Para. [0009], lines (1-5): “…, a method for managing an external routine in a computer implemented database management system includes creating a first table for storing external routines in a data store coupled to the database management system, …”; and
Para. [0016], lines (1-4): “Embodiments of the present invention relate to managing external routines, such as stored procedures and user-defined functions, in a computer implemented database system”; and
Fig. 1, Fig. 2, Para. [0023], lines (1-11): “…, an external routine 150 can be registered in a catalog 112, which is also stored in the data store 110 and maintained by the DBMS 200. In this embodiment, the external routine 150 is defined by a data definition language (DDL) statement, which is typically used to register the external routine 150 in the catalog 112. …, the routine can be loaded into the database using other statements that include functions or procedures that read the external program and convert it into database values. For simplicity of the presentation we treat these statements as DDL statements as well.”, 
the examiner notes Bendel indeed refers to a DDL statement that registers functions, stored procedures or external functions to a database); 
executing a second DDL statement to register a particular subroutine of the plurality of subroutines as a user defined function (UDF) or a stored procedure in the DBMS (BENDEL Para. [0004], lines (3-10): “…, the DBMS is capable of invoking executable code to manipulate the data in the database. In some systems, when instructed, the DBMS can automatically load and execute the code. Such executable code, known as an external routine, can be a stored procedure (STP) or a user defined function (UDF), which can be called within a statement or query from a client system. External routines are so named because they are not predefined and built into the DBMS. They can be defined by database users or applications.”; and
Fig. 1, Para. [0023], lines (1-11): “…, an external routine 150 can be registered in a catalog 112, which is also stored in the data store 110 and maintained by the DBMS 200. In this embodiment, the external routine 150 is defined by a data definition language (DDL) statement, which is typically used to register the external routine 150 in the catalog 112. In another embodiment, the routine can be loaded into the database using other statements that include functions or procedures that read the external program and convert it into database values. For simplicity of the presentation we treat these statements as DDL statements as well.”; and 
Fig. 1/Fig. 2, Para. [0024]: “The DDL statement, also referred to as a routine definition, is typically provided by a system administrator or by a client system user, and includes an identifier 152 associated with the external routine 150, parameters, return codes and operation characteristics of the external routine 150. While the current DDL statement refers to an external routine 150 in the file system 16 of the server 12 (FIG. 1), the DDL statement according to a preferred embodiment of the present invention refers to an external routine 150 stored in the routine table 160. Thus, when an external routine 150 is invoked, the DBMS 200 can be directed to the routine table 160 in the data store 110, as opposed to the file system 16 in the server 12.”, 
the examiner notes that reference discloses in Para. [0004] and Para. [0023], that the DBMS can store/register an external routine, as a user defined function (UDF), element 150, which is defined by a data definition language (DDL) statement, which is that to register a particular subroutine (s)); ORA190559-US-NP-24Docket No.: 50277-5517 
executing a data manipulation language (DML) statement to invoke the particular subroutine in the DBMS (BENDEL Fig. 15, Para. [0015], lines (1-3): “FIG. 5 is a flowchart illustrating a process for invoking an external routine in the DBMS according to a version of the present invention. “; and
Fig. 2, Para. [0027], lines (7-17): “…, the DBMS 200 can include one or more compilation modules 212. Each compilation module 212 is associated with a program language and is configured to compile program code in the associated program language into executable, i.e., optimized, code. Accordingly, when an external routine 150 is registered with the DBMS 200 or read from a client system 11, the routine manager 210 can automatically invoke an appropriate compilation module 212, which compiles the routine body 154. The compiled routine body can then be stored in the routine table 160.”; and
Para. [0044], lines (1-7): “…, the DBMS hosts and/or invokes predefined compilation modules and execution engines to automatically compile external routines and to automatically execute compiled routines, respectively. Accordingly, the DBMS can compile and execute external routines implemented in practically any language environment.”).

However, BENDEL does not explicitly teach wherein said second DDL statement to register the particular subroutine comprises a designation of a user account to switch to during later invocation of the particular subroutine.
But, BENDEL-6347 teaches wherein said second DDL statement to register the particular subroutine comprises a designation of a user account to switch to during later invocation of the particular subroutine (BENDEL-6347 Fig. 1, Para. [0032]: “Said security risks can be prevented by executing the second stored procedure under a second DB-user whose privileges are dynamically derived both from the (trusted) synchronization mapping 138 and from the privileges of a first DB user managed by the first DBMS in respect to first table name whose names are specified in the request R and/or in the first stored procedure 124. Said mapping and the privilege information of the first DB-user can be controllable by an operator of the first DBMS more easily and thus can be considered as safe. In particular in case the second DBMS or the second stored procedure is provided as a kind of “plug-in” second DBMS to improve the analytic capabilities of the first DBMS, a user of the first DBMS may not be able or willing to inspect the individual components and stored procedures of the second DBMS. By providing a second DBMS whose user and privilege management is tightly coupled to the mapping information 138 and the privileges information of the first DB-user, a user of the first DBMS may make use of the “accelerator” DBMS2 without risking that data replicated from the first DBMS to the accelerator DBMS is leaked or manipulated by a malicious or erroneous second stored procedure.”; and
Para. [0109]: “The first stored procedure 124 delegates the execution of the requested computational task by passing parameters, e.g. the extended first table name list NL1 and the privilege information of the first DB-user in respect to said first tables to the second DBMS. For example, the first SP 124 may provide the name list NL1 and the privilege information PL-DB-user1 to a receiver module 135 being part of or operatively coupled to the second DBMS. The receiver module 135 interacts with the second DBMS, thereby causing a user management module 140 of the second DBMS to create a new second DB-user for each request resulting in a call to the second stored procedure or to remove all access privileges of an existing second DB-user for each of said requests. Thus, at first, this second DB is not allowed to view our access any of the second tables of the second DBMS. The second DBMS may receive the privilege information PL-DB-user1 of the first DB-user in respect to the first tables specified in parameter list NL1 from the receiver module. Then, the receiver module alone or in interoperation with the first or second DBMS identifies the names of the second tables mapped to the first tables specified in the parameter list NL1 in the synchronization mapping 138 (the receiver module can be an integral part of DBMS2 so this step may also be performed by DBMS2 alone). As a result, a resolved table name list NL2 is obtained which specifies the names of the second tables acting as input or output tables of the second stored procedure 116 configured to perform the requested computational task, e.g. the K means clustering algorithm.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of BENDEL (disclosing managing database external routines) to include the teachings of BENDEL-6347 (disclosing secure invocation of stored procedures in database management systems) and arrive at a process to invoke/register a procedure/subroutine designated/delegated to second user.  One of ordinary skill in the art would have been motivated to make this combination because by securing invocation of external stored procedures to a first database, wherein the second stored procedure being delegated to a second user, and the first DBMS may not be able or willing to inspect the individual components and stored procedures of the second DBMS, thereby providing a second DBMS whose user and privilege management is tightly coupled to the mapping information and the privileges information of the first DB-user, thereby a user of the first DBMS may make use of the external stored procedure without risking data of the first DBMS to malicious or erroneous attacks, as recognized by (BENDEL-6347, Abstract, Para. [0030]-[0035]). In addition, the references of BENDEL and BENDEL-6347 teach features that are directed to analogous art and they are directed to the same field of endeavor of processing external procedural routines.

Regarding claim 9 (Original), the combination of BENDEL and BENDEL-6347 teaches the limitations of Claim 8.  Further, BENDEL teaches wherein:
 said single DDL statement to define the plurality of subroutines for the guest programing language comprises a name of the guest programing language (BENDEL Fig. 3, Para. [0029], lines (1-4): “…, the routine table 160 can include a program language column 306 that indicates the language environment in which the routine body 154 is to be executed.”, the examiner note that Fig. 3, item 306, illustrates the “program language” of the external language, i.e. guest language); 
said executing said single DDL statement to define the plurality of subroutines comprises resolving the name of the guest programming language in a database dictionary of the DBMS (BENDEL Fig. 2-4, Para. [0036], lines (1-9): “…, the DBMS 200 receives the DDL statement defining the external routine 150 and its routine body 154 (step 406). …, the routine manager 210 can use the DDL statement to register the external routine 150, for example by creating an entry for the routine in the catalog 112 in the data store 110 (step 408).  As stated above, the routine ID 152 is stored in the catalog 112 so that the catalog entry corresponding to the external routine 150 refers to an entry in the routine table 160”).  

Regarding claim 10 (Original), the combination of BENDEL and BENDEL-6347 teaches the limitations of Claim 8.  Further, BENDEL teaches wherein: 
said single DDL statement to define the plurality of subroutines comprises a name of a new guest module (BENDEL Fig. 3, Para. [0029], lines (1-4): “…, the routine table 160 can include a program language column 306 that indicates the language environment in which the routine body 154 is to be executed.”, the examiner note that Fig. 3, item 306, illustrates the “program language” of the external language, i.e. guest language); 
said executing said single DDL statement to define the plurality of subroutines comprises: generating the new guest module, and binding, in a database dictionary of the DBMS, the name to the new guest module (BENDEL Fig. 2-4, Para. [0036], lines (1-9): “…, the DBMS 200 receives the DDL statement defining the external routine 150 and its routine body 154 (step 406). …, the routine manager 210 can use the DDL statement to register the external routine 150, for example by creating an entry for the routine in the catalog 112 in the data store 110 (step 408).  As stated above, the routine ID 152 is stored in the catalog 112 so that the catalog entry corresponding to the external routine 150 refers to an entry in the routine table 160”).

Regarding claim 11 (Original), the combination of BENDEL and BENDEL-6347 teaches the limitations of Claim 10.  Further, BENDEL teaches comprising executing a data control language (DCL) statement to grant access to the new guest module (BENDEL Fig. 2/Fig. 4, Para. [0035], lines (1-11): “In the registration process, the DBMS 200 receives a request to register an external routine 150 with the DBMS 200 (step 402). The DBMS 200 determines if the requestor is authorized to make such a request (step 404). The DBMS 200 can check its access control policies in a known manner to make this determination. If the requestor is authorized, the request is granted. Otherwise, the request is denied (step 405). In this manner, the DBMS 200 protects itself from malicious users attempting to load a Trojan horse, which when executed can damage the integrity of the DBMS 200 or the data in the database.”).

Regarding claim 12 (Original), the combination of BENDEL and BENDEL-6347 teaches the limitations of Claim 8.  Further, BENDEL teaches  comprising executing a third single DDL statement to replace said plurality of subroutines for the guest programing language in the DBMS (BENDEL Para. [0038], lines (1-7): “…, a similar process is implemented when a user of a client system 11 or a system administrator submits a request to replace, update, or remove an external routine 150 that is stored in the DBMS 200. These processes can be implemented as stored procedures in the DBMS 200 and called using a standard CALL SQL statement.”).

Regarding claim 13 (Previously Presented), the combination of BENDEL and BENDEL-6347 teaches the limitations of Claim 8.  Further, BENDEL teaches wherein the user account comprises a user account that executed said single DDL statement to define the plurality of subroutines (BENDEL Fig.2,  Para. [0034], lines (3-10): “…, each client 11 includes an interface (not shown) that allows a user to register an external routine 150 with the DBMS 200. The interface allows the user to create the DDL statement for the external routine 150, and to transmit the routine body 154 associated with the external routine 150 to the DBMS 200. The database administrator can register an external routine 150 in a similar manner.”).  

Regarding claim 14 (Currently Amended), the combination of BENDEL and BENDEL-6347 teaches the limitations of Claim 8. Further, BENDEL-6347 teaches wherein said second DDL statement to register the particular subroutine comprises for the particular subroutine, at least one selected from the group consisting o(BENDEL-6347 Para. [0032]: “Said security risks can be prevented by executing the second stored procedure under a second DB-user whose privileges are dynamically derived both from the (trusted) synchronization mapping 138 and from the privileges of a first DB user managed by the first DBMS in respect to first table name whose names are specified in the request R and/or in the first stored procedure 124. Said mapping and the privilege information of the first DB-user can be controllable by an operator of the first DBMS more easily and thus can be considered as safe.”; and
Para. [0076]: “…, the second DB-user is created in the DBMS at first for performing the DESCRIBE stored procedure in DBMS2. For this task, the second DB-user is created such that it lacks privileges to read or write data from any one of the second tables in DBMS2. Later, to enable the second DB-user to safely perform the second stored procedure, the user management module 140 specifically assigns privileges to the second DB-user in respect to the second tables to be used as input or output tables by the second stored procedure in accordance with the privilege information determined for the first DB-user for respective first tables.”).  

Regarding claim 16 (Previously Presented), the combination of BENDEL and BENDEL-6347 teaches the limitations of Claim 8.  Further, BENDEL teaches wherein said register the particular subroutine comprises generating a mapping from argument types for the particular subroutine to datatypes that are native to said DML (BENDEL Fig. 2-4, Para. [0036], lines (1-9): “…, the DBMS 200 receives the DDL statement defining the external routine 150 and its routine body 154 (step 406). …, the routine manager 210 can use the DDL statement to register the external routine 150, for example by creating an entry for the routine in the catalog 112 in the data store 110 (step 408).  As stated above, the routine ID 152 is stored in the catalog 112 so that the catalog entry corresponding to the external routine 150 refers to an entry in the routine table 160”; and 
Para. [0038], lines (13-18): “…, when such a request to store, replace or remove an external routine 150 is granted, the DBMS 200 can ensure that corresponding changes to the catalog 112 are implemented throughout the database, thereby preserving consistency between the catalog 112, the routine table 160, and the database.”).  

Regarding claim 18 (Previously Presented), BENDEL teaches one or more non-transitory computer-readable media storing instructions that, when executed by one or more processors (BENDEL Fig. 2, Para. [0009], lines (1-8): “…, a method for managing an external routine in a computer implemented database management system includes creating a first table for storing external routines in a data store coupled to the database management system, and storing an external routine in the first table so that the database management system is allowed to automatically manage any modification related to the external routine”), cause: 
executing a single data definition language (DDL) statement to define a plurality of subroutines for a guest programing language in a database management system (DBMS) (BENDEL Figs. 2-4, Para. [0009], lines (1-5): “…, a method for managing an external routine in a computer implemented database management system includes creating a first table for storing external routines in a data store coupled to the database management system, …”; and
Para. [0016], lines (1-4): “Embodiments of the present invention relate to managing external routines, such as stored procedures and user-defined functions, in a computer implemented database system”; and
Fig. 1, Fig. 2, Para. [0023], lines (1-11): “…, an external routine 150 can be registered in a catalog 112, which is also stored in the data store 110 and maintained by the DBMS 200. In this embodiment, the external routine 150 is defined by a data definition language (DDL) statement, which is typically used to register the external routine 150 in the catalog 112. …, the routine can be loaded into the database using other statements that include functions or procedures that read the external program and convert it into database values. For simplicity of the presentation we treat these statements as DDL statements as well.”, 
the examiner notes Bendel indeed refers to a DDL statement that registers functions, stored procedures or external functions to a database); 
executing a second DDL statement to register a particular subroutine of the plurality of subroutines as a user defined function (UDF) or a stored procedure in the DBMS (BENDEL Para. [0004], lines (3-10): “…, the DBMS is capable of invoking executable code to manipulate the data in the database. In some systems, when instructed, the DBMS can automatically load and execute the code. Such executable code, known as an external routine, can be a stored procedure (STP) or a user defined function (UDF), which can be called within a statement or query from a client system. External routines are so named because they are not predefined and built into the DBMS. They can be defined by database users or applications.”; and
Fig. 1, Para. [0023], lines (1-11): “…, an external routine 150 can be registered in a catalog 112, which is also stored in the data store 110 and maintained by the DBMS 200. In this embodiment, the external routine 150 is defined by a data definition language (DDL) statement, which is typically used to register the external routine 150 in the catalog 112. In another embodiment, the routine can be loaded into the database using other statements that include functions or procedures that read the external program and convert it into database values. For simplicity of the presentation we treat these statements as DDL statements as well.”; and 
Fig. 1/Fig. 2, Para. [0024]: “The DDL statement, also referred to as a routine definition, is typically provided by a system administrator or by a client system user, and includes an identifier 152 associated with the external routine 150, parameters, return codes and operation characteristics of the external routine 150. While the current DDL statement refers to an external routine 150 in the file system 16 of the server 12 (FIG. 1), the DDL statement according to a preferred embodiment of the present invention refers to an external routine 150 stored in the routine table 160. Thus, when an external routine 150 is invoked, the DBMS 200 can be directed to the routine table 160 in the data store 110, as opposed to the file system 16 in the server 12.”, 
the examiner notes that reference discloses in Para. [0004] and Para. [0023], that the DBMS can store/register an external routine, as a user defined function (UDF), element 150, which is defined by a data definition language (DDL) statement, which is that to register a particular subroutine (s)), 
executing a data manipulation language (DML) statement to invoke the particular subroutine in the DBMS (BENDEL Fig. 15, Para. [0015], lines (1-3): “FIG. 5 is a flowchart illustrating a process for invoking an external routine in the DBMS according to a version of the present invention. “; and
Fig. 2, Para. [0027], lines (7-17): “…, the DBMS 200 can include one or more compilation modules 212. Each compilation module 212 is associated with a program language and is configured to compile program code in the associated program language into executable, i.e., optimized, code. Accordingly, when an external routine 150 is registered with the DBMS 200 or read from a client system 11, the routine manager 210 can automatically invoke an appropriate compilation module 212, which compiles the routine body 154. The compiled routine body can then be stored in the routine table 160.”; and
Para. [0044], lines (1-7): “…, the DBMS hosts and/or invokes predefined compilation modules and execution engines to automatically compile external routines and to automatically execute compiled routines, respectively. Accordingly, the DBMS can compile and execute external routines implemented in practically any language environment.”).  

However, BENDEL does not explicitly teach wherein said second DDL statement to register the particular subroutine comprises a designation of a user account to switch to during later invocation of the particular subroutine.
But, BENDEL-6347 teaches wherein said second DDL statement to register the particular subroutine comprises a designation of a user account to switch to during later invocation of the particular subroutine (BENDEL-6347 Fig. 1, Para. [0032]: “Said security risks can be prevented by executing the second stored procedure under a second DB-user whose privileges are dynamically derived both from the (trusted) synchronization mapping 138 and from the privileges of a first DB user managed by the first DBMS in respect to first table name whose names are specified in the request R and/or in the first stored procedure 124. Said mapping and the privilege information of the first DB-user can be controllable by an operator of the first DBMS more easily and thus can be considered as safe. In particular in case the second DBMS or the second stored procedure is provided as a kind of “plug-in” second DBMS to improve the analytic capabilities of the first DBMS, a user of the first DBMS may not be able or willing to inspect the individual components and stored procedures of the second DBMS. By providing a second DBMS whose user and privilege management is tightly coupled to the mapping information 138 and the privileges information of the first DB-user, a user of the first DBMS may make use of the “accelerator” DBMS2 without risking that data replicated from the first DBMS to the accelerator DBMS is leaked or manipulated by a malicious or erroneous second stored procedure.”; and
Para. [0109]: “The first stored procedure 124 delegates the execution of the requested computational task by passing parameters, e.g. the extended first table name list NL1 and the privilege information of the first DB-user in respect to said first tables to the second DBMS. For example, the first SP 124 may provide the name list NL1 and the privilege information PL-DB-user1 to a receiver module 135 being part of or operatively coupled to the second DBMS. The receiver module 135 interacts with the second DBMS, thereby causing a user management module 140 of the second DBMS to create a new second DB-user for each request resulting in a call to the second stored procedure or to remove all access privileges of an existing second DB-user for each of said requests. Thus, at first, this second DB is not allowed to view our access any of the second tables of the second DBMS. The second DBMS may receive the privilege information PL-DB-user1 of the first DB-user in respect to the first tables specified in parameter list NL1 from the receiver module. Then, the receiver module alone or in interoperation with the first or second DBMS identifies the names of the second tables mapped to the first tables specified in the parameter list NL1 in the synchronization mapping 138 (the receiver module can be an integral part of DBMS2 so this step may also be performed by DBMS2 alone). As a result, a resolved table name list NL2 is obtained which specifies the names of the second tables acting as input or output tables of the second stored procedure 116 configured to perform the requested computational task, e.g. the K means clustering algorithm.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of BENDEL (disclosing managing database external routines) to include the teachings of BENDEL-6347 (disclosing secure invocation of stored procedures in database management systems) and arrive at a process to invoke/register a procedure/subroutine designated/delegated to second user.  One of ordinary skill in the art would have been motivated to make this combination because by securing invocation of external stored procedures to a first database, wherein the second stored procedure being delegated to a second user, and the first DBMS may not be able or willing to inspect the individual components and stored procedures of the second DBMS, thereby providing a second DBMS whose user and privilege management is tightly coupled to the mapping information and the privileges information of the first DB-user, thereby a user of the first DBMS may make use of the external stored procedure without risking data of the first DBMS to malicious or erroneous attacks, as recognized by (BENDEL-6347, Abstract, Para. [0030]-[0035]). In addition, the references of BENDEL and BENDEL-6347 teach features that are directed to analogous art and they are directed to the same field of endeavor of processing external procedural routines.

Regarding claim 19 (Original), the combination of BENDEL and BENDEL-6347 teaches the limitations of Claim 18.  Further, BENDEL teaches wherein: 
said single DDL statement to define the plurality of subroutines comprises a name of a new guest module (BENDEL Fig. 3, Para. [0029], lines (1-4): “…, the routine table 160 can include a program language column 306 that indicates the language environment in which the routine body 154 is to be executed.”, the examiner note that Fig. 3, item 306, illustrates the “program language” of the external language, i.e. guest language); 
said executing said single DDL statement to define the plurality of subroutines comprises: generating the new guest module, and binding, in a database dictionary of the DBMS, the name to the new guest module (BENDEL Fig. 2-4, Para. [0036], lines (1-9): “…, the DBMS 200 receives the DDL statement defining the external routine 150 and its routine body 154 (step 406). …, the routine manager 210 can use the DDL statement to register the external routine 150, for example by creating an entry for the routine in the catalog 112 in the data store 110 (step 408).  As stated above, the routine ID 152 is stored in the catalog 112 so that the catalog entry corresponding to the external routine 150 refers to an entry in the routine table 160”).  

Regarding claim 20 (Previously Presented), the combination of BENDEL and BENDEL-6347 teaches the limitations of Claim 18.  Further, BENDEL teaches wherein said second DDL statement to register the particular subroutine, at least one selected from the group consisting of an indication of idempotency and an indication of thread safety (BENDEL Para. [0010]: “…, the access control policies applying to data in the database can be easily extended to the external routines thereby protecting them from unintentional modifications and malicious users”; and
Fig. 1/Fig. 2, Para. [0024], lines (1-13): “The DDL statement, also referred to as a routine definition, is typically provided by a system administrator or by a client system user, and includes an identifier 152 associated with the external routine 150, parameters, return codes and operation characteristics of the external routine 150. While the current DDL statement refers to an external routine 150 in the file system 16 of the server 12 (FIG. 1), the DDL statement according to a preferred embodiment of the present invention refers to an external routine 150 stored in the routine table 160. Thus, when an external routine 150 is invoked, the DBMS 200 can be directed to the routine table 160 in the data store 110, as opposed to the file system 16 in the server 12.”).

Regarding claim 22 (New), the combination of BENDEL and BENDEL-634 teaches the limitations of Claim 18.  Further, BENDEL teaches wherein said register the particular subroutine comprises generating a mapping from argument types for the particular subroutine to datatypes that are native to said DML (BENDEL Fig. 2-4, Para. [0036], lines (1-9): “…, the DBMS 200 receives the DDL statement defining the external routine 150 and its routine body 154 (step 406). …, the routine manager 210 can use the DDL statement to register the external routine 150, for example by creating an entry for the routine in the catalog 112 in the data store 110 (step 408).  As stated above, the routine ID 152 is stored in the catalog 112 so that the catalog entry corresponding to the external routine 150 refers to an entry in the routine table 160”; and 
Para. [0038], lines (13-18): “…, when such a request to store, replace or remove an external routine 150 is granted, the DBMS 200 can ensure that corresponding changes to the catalog 112 are implemented throughout the database, thereby preserving consistency between the catalog 112, the routine table 160, and the database.”).

Claims 15 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication (US 2008/0270455 A1) issued to Bendel et al. (hereinafter as “BENDEL”), in view of US Patent Application Publication (US 2018/0336347 A1) issued to Bendel et al. (hereinafter as “BENDEL-6347”) and in view of US Patent Application Publication (US 2014/0282549 A1) issued to Young (hereinafter as “YOUNG”).
Regarding claim 15 (Previously Presented), the combination of BENDEL and BENDEL-6347 teaches the limitations of Claim 8.
However, the combination of BENDEL and BENDEL-6347 does not teach wherein: said second DDL statement to register the particular subroutine comprises for the particular subroutine, arguments directions including at least out; the guest programing language does not natively support multiple arguments directions.
But, YOUNG teaches wherein: said second DDL statement to register the particular subroutine comprises for the particular subroutine, arguments directions including at least out (YOUNG Para. [0002], lines (6-10): “Procedures are invokable (also referred to as callable). A procedure being invoked may take a number of parameters (also referred to as arguments) from a caller as input and return one or more results back to the caller as output. Inputs and outputs are optional.”); 
the guest programing language does not natively support multiple arguments directions  (YOUNG Fig. 2A, Para. [0018], lines (1-14): “FIG. 2A is a call invocation diagram illustrating an SVM and a virtual procedure that are implemented in a language that supports procedures. The SVM is implemented as a native procedure svmFunction ( ) 208. The virtual procedure 206 has a Procedure ID "PlaceOrder". To invoke the virtual procedure 206, a caller creates a request and submits the request to the SVM 208 by using a calling statement 202. The request, which is in form of arguments in the calling statement 202, specifies "PlaceOrder" as a reference to the virtual procedure 206. The SVM 208 processes the received request by interpreting the request, identifying the virtual procedure 206 as the target, and invoking the native procedure functionA ( ) 204 that is known by the SVM 208 as associated with the virtual procedure 206.”, 
the examiner notes that the reference illustrates in Fig. 2A a native procedure call with no returned output).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of BENDEL (disclosing managing database external routines) and BENDEL-6347 (disclosing secure invocation of stored procedures in database management systems), to include the teachings of YOUNG (disclosing executing parameter- based procedural calls in virtual machines) and arrive at a method to execute an external routine associated with certain parameter constraints.  One of ordinary skill in the art would have been motivated to make this combination because by invoking certain procedures that may take a number of parameters (also referred to as arguments) from a caller as input and return an output or no output results back to the caller, thereby enabling the programmer to effectively manage the target operation and user required processing logic, as recognized by (YOUNG, Para. [0002]-[0004]). In addition, the references of BENDEL, BENDEL-63 and YOUNG teach features that are directed to analogous art and they are directed to the same field of endeavor of invoking external procedural routines.

Regarding claim 21 (New), the combination of BENDEL and BENDEL-6347 teaches the limitations of Claim 18.
However, the combination of BENDEL and BENDEL-6347 does not teach teaches wherein: said second DDL statement to register the particular subroutine comprises for the particular subroutine, arguments directions including at least out; the guest programing language does not natively support multiple arguments directions.
But, YOUGN teaches wherein: said second DDL statement to register the particular subroutine comprises for the particular subroutine, arguments directions including at least out (YOUNG Para. [0002], lines (6-10): “Procedures are invokable (also referred to as callable). A procedure being invoked may take a number of parameters (also referred to as arguments) from a caller as input and return one or more results back to the caller as output. Inputs and outputs are optional.”); 
the guest programing language does not natively support multiple arguments directions (YOUNG Fig. 2A, Para. [0018], lines (1-14): “FIG. 2A is a call invocation diagram illustrating an SVM and a virtual procedure that are implemented in a language that supports procedures. The SVM is implemented as a native procedure svmFunction ( ) 208. The virtual procedure 206 has a Procedure ID "PlaceOrder". To invoke the virtual procedure 206, a caller creates a request and submits the request to the SVM 208 by using a calling statement 202. The request, which is in form of arguments in the calling statement 202, specifies "PlaceOrder" as a reference to the virtual procedure 206. The SVM 208 processes the received request by interpreting the request, identifying the virtual procedure 206 as the target, and invoking the native procedure functionA ( ) 204 that is known by the SVM 208 as associated with the virtual procedure 206.”, 
the examiner notes that the reference illustrates in Fig. 2A a native procedure call with no returned output).   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of BENDEL (disclosing managing database external routines), and BENDEL-6347 (disclosing secure invocation of stored procedures in database management systems) to include the teachings of YOUNG (disclosing executing parameter- based procedural calls in virtual machines) and arrive at a method to execute an external routine associated with certain parameter constraints.  One of ordinary skill in the art would have been motivated to make this combination because by invoking certain procedures that may take a number of parameters (also referred to as arguments) from a caller as input and return an output or no output results back to the caller, thereby enabling the programmer to effectively manage the target operation and user required processing logic, as recognized by (YOUNG, Para. [0002]-[0004]). In addition, the references of BENDEL, BENDEL-63 and YOUNG teach features that are directed to analogous art and they are directed to the same field of endeavor of invoking external procedural routines.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Sundara et al. ; (US 6,360,228 B1); “Transactional framework for executing statements involving non-native code”.
Frazier et al.; (US-20180189328-A1); “Method for providing data access and local processing across disparate data systems”.
Wu et al. ; (US-20080288822–A1); “Stored procedures and security for transact structured query language”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zuheir A Mheir whose telephone number is (571)272-4151.  The examiner can normally be reached on Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
07/15/2022

/ZUHEIR A MHEIR/Patent Examiner, Art Unit 2162   


/PIERRE M VITAL/Supervisory Patent Examiner, Art Unit 2162